UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — January 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Growth Opportunities Fund Semiannual report 1 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Markets in early 2012 have signaled a more consistently positive direction, supported by strengthening fundamentals. In the United States, where corporate earnings have been strong for more than a year, the employment picture has also brightened in recent months. The Federal Reserve has pledged to leave rates at historic lows at least through the end of 2014, and the beleaguered U.S. housing market has finally shown signs of recovery. The European debt situation and likely recession in that region continue to weigh heavily on markets, of course, alongside high unemployment here at home. However, we are encouraged by the change in investor sentiment. We believe there are numerous investment opportunities resulting from the many market dislocations in recent years. Putnam’s rigorous bottom-up, fundamental investment approach is well suited to this environment, and the Putnam team is committed to uncovering returns for our shareholders, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to harness the growth potential of large companies When Putnam Growth Opportunities Fund opened to the investing public in August 1997, its managers were committed to seeking growth potential in the types of U.S. companies that dominated the markets — large yet flexible, coupling the benefits of size and scale with the ability to respond to changing tastes and new technologies. Today, the fund continues to target the stocks of these types of companies, using rigorous research techniques to identify those believed to have both a competitive edge and the potential to produce strong profits. Of course, as with any fund that invests in stocks, there are risks involved. The fund’s manager seeks to mitigate risk by investing with a long-term perspective, looking for companies he believes have the fundamental strength to deliver results over time, despite market setbacks. In the fund’s first report to shareholders, then-Chairman of the Trustees George Putnam wrote of the management team: “Besides taking advantage of today’s opportunities, they have sought companies that have proved themselves in fair weather and foul, mindful that exuberant markets such as today’s do not last forever.” While not all large-cap companies have been able to weather the tough times, many that were in the fund’s portfolio in the mid-1990s have continued to grow and prosper. Regardless of how market conditions change in the years ahead, the fund will continue to seek leading companies with long-term growth potential. These companies can be attractive investments, especially when the market underestimates the sustainability of theirgrowth. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. In-depth analysis is key to successful stock selection Drawing on the expertise of a dedicated team of stock analysts, the fund’s portfolio manager seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Growth The manager examines each company’s financials, including its sales and earnings, and targets those companies believed to offer growth potential. Quality The manager looks for high-quality companies, seeking characteristics such as solid management teams, sound business models, a record of strong performance, and high levels of free-cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your fund’s portfolio manager Rob, the six months ended January31, 2012, marked a difficult period for the stock market. What can you tell us about the investing environment and the fund’sperformance? As a whole, 2011 was tumultuous for stock investors, and the second half was particularly challenging. The financial markets endured a series of setbacks that were quite destabilizing to investor confidence and brought about renewed uncertainty regarding the strength of the U.S. economic recovery. Shortly after the period began in August, worsening sovereign credit woes in Europe and a generally dismal outlook for global economic growth resulted in sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling, and in August, Standard & Poor’s [S&P] unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks plunging again. Despite a dramatic recovery for the stock market in October, high levels of volatility continued through the close of the year. Investors generally favored companies in defensive sectors — those perceived as “safe havens” when economic growth is weak and stock markets are volatile. This trend reversed in January, the final month of the period, when stocks overall delivered strong performance. For the six-month period, the fund performed in line with the average return for This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 funds in its Lipper peer group, but underperformed its benchmark, the Russell 1000 Growth Index. Within the fund’s portfolio, what strategies or stocks held back performance for the period? The market environment I just described was especially difficult for cyclical stocks — those of companies and sectors that tend to do well in a recovering economy. As investor hopes dimmed for a solid, sustainable recovery, a number of cyclical stocks struggled. One example in the portfolio was Thermo Fisher Scientific , a company that provides analytical instruments, equipment, and services for businesses and institutions that conductresearch. Thermo Fisher’s business is dependent on capital spending by its clients, and investors were concerned that pressure on capital budgets would hurt the company’s revenues. Most notable is Thermo Fisher’s exposure to government spending through clients that are funded by the National Institutes of Health. Although we have not seen evidence of it yet, the market was projecting a substantial slowdown in capital spending, and we believe this caused declines in Thermo Fisher’s stock price. We believe the same issue has affected Polycom , which also detracted from fund performance for the six-month period. One of the fund’s top-performing holdings for the previous fiscal year, Polycom specializes in video conferencing, which allows people to meet face-to-face from different physical locations worldwide. While Polycom has benefited from increasing demand for advanced technology that can boost productivity, investors became concerned that spending by businesses on video conferencing could slow substantially. Among the top detractors was Hewlett-Packard [HP], a company that has been pressured by an overall decline in personal computer sales as well as rapidly increasing competition from tablet computers. In Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 addition to disappointing earnings, HP has been dealing with exceptionally challenging management issues. After a thorough evaluation, we are not convinced that the company has the appropriate strategy in place to manage its future, and we have reduced the fund’s position in HP considerably. Could you highlight some stocks that helped performance? Among the top contributors was Goodrich , a maker of aircraft components whose stock performed well, primarily after the announcement that the company would be acquired by conglomerate United Technologies . Goodrich was no longer in the portfolio at period-end. Fund performance also benefited from our investment in SanDisk , which provides flash memory for products such as smartphones, tablet computers, and laptops. Accelerating demand for mobile computing devices has been a rewarding trend for SanDisk’s profitability. Also worth noting is the stock of Apple , whose strong performance was driven by the success of its most recent iconic products: the iPhone 4S and the iPad 2. Another portfolio highlight was MasterCard . This stock had been pressured by uncertainty about how new credit card regulations — specifically card interchange fees — might affect the revenues and business models of card companies. As investors have gained more clarity on the issue, and it appeared the impact would be minimal, MasterCard stock rebounded. In addition, we have seen a steady improvement in U.S. consumer spending, which boosts credit card use. By the close of the period, we had sold MasterCard from the fund’s portfolio. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 How did the fund use derivatives during the period? We used a variety of derivatives to reduce volatility and, in some cases, to enhance returns. We used futures contracts to equitize cash, forward currency contracts to hedge foreign exchange risk, and options to enhance returns on securities owned. What is your outlook for the markets and the fund? I continue to believe that the U.S. economic recovery is moving forward, despite market volatility and sometimes mixed economic data. Toward the close of 2011, we began to see improvement in areas such as housing and job creation, and, in my view, the data appear to point to a strengthening economy. Of course, much skepticism remains as to whether the recovery is durable and sustainable, particularly in light of the challenges in Europe. The potential for a deep recession or a financial system freeze in Europe continues to be a risk. In terms of the fund, I believe today’s market offers many attractive long-term investment opportunities. I believe the outlook for U.S.-centric companies in particular is brightening. In addition to improving U.S. housing data, we’re seeing increasing strength in industries such as restaurants and travel. The corporate earnings picture also remains positive, in my view. Earnings have been better than investors expected, businesses continue to focus on costs, productivity growth has been solid, and revenues have improved. A key benefit of our investment process is our thematic approach. As every investor should, we maintain a long-term perspective, and we identify what we believe are the big-picture, thematic trends that will drive global growth over the next several years. Of course, there will be cyclical downturns in any industry, but we look for durable growth trends, and then target companies whose products and services can benefit from these trends. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 As always, when positioning the portfolio, I am mindful of the potential macroeconomic headwinds. I seek to capitalize on improving conditions, but I don’t want to expose the fund’s investors to too much risk. Thank you, Rob, for your time and insight. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert M. Brookby has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. IN THE NEWS The U.S. unemployment rate fell to 8.3% in January, with the nation’s employers adding 243,000 jobs, according to the Labor Department . This was the fastest pace of job growth since April 2011 and was the fifth straight month of unemployment rate declines. The nation’s jobless rate is still above the 5.2%-to-6% range that Federal Reserve (Fed) officials say is consistent with maximum employment. According to the Labor Department, 12.8 million Americans remain unemployed. In testimony before the Senate Budget Committee in early February, Fed Chairman Ben S. Bernanke said that the U.S. job market is far from “operating normally.” The Fed chairman reiterated that the Fed’s benchmark interest rate will remain near zero at least through late 2014, and again called on U.S. lawmakers to reduce the federal deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (8/1/97) (2/1/99) (8/1/97) (1/21/03) (7/1/99) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.23% 4.84% 4.41% 4.41% 4.45% 4.45% 4.67% 4.44% 4.97% 5.45% 10 years 20.68 13.71 11.93 11.93 12.00 12.00 14.83 10.80 17.87 23.79 Annual average 1.90 1.29 1.13 1.13 1.14 1.14 1.39 1.03 1.66 2.16 5 years 15.00 8.40 10.76 8.76 10.83 10.83 12.23 8.30 13.68 16.54 Annual average 2.83 1.63 2.06 1.69 2.08 2.08 2.33 1.61 2.60 3.11 3 years 78.71 68.39 74.72 71.72 74.72 74.72 76.03 69.89 77.48 80.02 Annual average 21.35 18.97 20.44 19.75 20.44 20.44 20.74 19.32 21.07 21.65 1 year 1.06 –4.73 0.32 –4.68 0.38 –0.62 0.63 –2.90 0.84 1.38 6 months –0.35 –6.09 –0.70 –5.67 –0.69 –1.69 –0.62 –4.12 –0.47 –0.23 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 1/31/12 Lipper Large–Cap Growth Funds Russell 1000 Growth Index category average* Annual average (life of fund) 6.12% 5.82% 10 years 39.38 32.31 Annual average 3.38 2.76 5 years 16.89 9.43 Annual average 3.17 1.74 3 years 82.98 71.29 Annual average 22.31 19.54 1 year 6.07 2.49 6 months 2.84 –0.36 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/12, there were 784, 761, 665, 576, 364, and 109 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/12 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $17.18 $18.23 $15.66 $15.87 $16.17 $16.76 $16.86 $17.68 1/31/12 17.12 18.16 15.55 15.76 16.07 16.65 16.78 17.64 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (8/1/97) (2/1/99) (8/1/97) (1/21/03) (7/1/99) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 4.76% 4.37% 3.94% 3.94% 3.99% 3.99% 4.20% 3.97% 4.50% 4.97% 10 years 8.11 1.87 0.26 0.26 0.34 0.34 2.88 –0.74 5.57 10.93 Annual average 0.78 0.19 0.03 0.03 0.03 0.03 0.28 –0.07 0.54 1.04 5 years 8.87 2.62 4.80 2.80 4.96 4.96 6.22 2.49 7.61 10.28 Annual average 1.71 0.52 0.94 0.55 0.97 0.97 1.21 0.49 1.48 1.98 3 years 59.65 50.44 56.01 53.01 56.15 56.15 57.31 51.85 58.51 60.84 Annual average 16.88 14.58 15.98 15.23 16.01 16.01 16.30 14.94 16.60 17.17 1 year –3.53 –9.06 –4.26 –9.04 –4.20 –5.16 –4.00 –7.35 –3.72 –3.32 6 months –9.17 –14.37 –9.55 –14.07 –9.49 –10.39 –9.43 –12.63 –9.28 –9.08 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Annualized expense ratio for the six-month period ended 1/31/12* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.08% from annualizing the performance fee adjustment for the six months ended 1/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2011, to January 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.87 $9.62 $9.62 $8.37 $7.12 $4.62 Ending value (after expenses) $996.50 $993.00 $993.10 $993.80 $995.30 $997.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2012, use the following calculation method. To find the value of your investment on August 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.94 $9.73 $9.73 $8.47 $7.20 $4.67 Ending value (after expenses) $1,019.25 $1,015.48 $1,015.48 $1,016.74 $1,018.00 $1,020.51 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2012, Putnam employees had approximately $325,000,000 and the Trustees had approximately $75,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscalyear. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 1/31/12 (Unaudited) COMMON STOCKS (96.9%)* Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) 69,500 $1,905,690 Honeywell International, Inc. 57,600 3,343,104 Northrop Grumman Corp. S 10,300 597,915 Precision Castparts Corp. S 27,237 4,458,152 United Technologies Corp. 40,800 3,196,680 Air freight and logistics (0.8%) FedEx Corp. 30,600 2,799,594 Airlines (0.3%) Delta Air Lines, Inc. † 88,500 933,675 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. † S 82,500 994,950 Johnson Controls, Inc. S 32,200 1,022,994 Tenneco Automotive, Inc. † S 26,500 850,650 Automobiles (0.6%) Ford Motor Co. † S 176,100 2,187,162 Beverages (2.6%) Beam, Inc. 16,500 863,115 Coca-Cola Co. (The) 30,600 2,066,418 Coca-Cola Enterprises, Inc. 137,700 3,688,983 PepsiCo, Inc. 34,700 2,278,749 Biotechnology (1.2%) Celgene Corp. † S 44,500 3,235,150 Dendreon Corp. † S 41,576 564,602 Human Genome Sciences, Inc. † S 41,727 410,594 Capital markets (1.4%) Apollo Global Management, LLC. Class A 34,973 520,398 Invesco, Ltd. 77,600 1,751,432 State Street Corp. 63,500 2,487,930 Chemicals (4.4%) Agrium, Inc. (Canada) 18,631 1,495,324 Albemarle Corp. S 37,200 2,392,332 Celanese Corp. Ser. A 95,537 4,653,607 LyondellBasell Industries NV Class A (Netherlands) 60,808 2,620,825 Monsanto Co. S 48,200 3,954,810 Commercial banks (0.7%) Wells Fargo & Co. 79,119 2,311,066 Communications equipment (5.1%) ADTRAN, Inc. S 29,900 1,035,437 Cisco Systems, Inc. 170,312 3,343,225 F5 Networks, Inc. † 4,700 562,778 Juniper Networks, Inc. † 68,300 1,429,519 17 COMMON STOCKS (96.9%)* cont. Shares Value Communications equipment cont. Polycom, Inc. † 105,200 $2,098,740 Qualcomm, Inc. 152,948 8,996,401 Computers and peripherals (11.8%) Apple, Inc. † 63,632 29,046,735 EMC Corp. † S 212,600 5,476,576 Hewlett-Packard Co. 50,600 1,415,788 SanDisk Corp. † 94,952 4,356,398 Diversified financial services (0.7%) CME Group, Inc. 10,150 2,431,027 Diversified telecommunication services (0.3%) Iridium Communications, Inc. † 108,589 867,626 Electrical equipment (0.6%) GrafTech International, Ltd. † S 95,700 1,571,394 Hubbell, Inc. Class B 4,700 338,212 Electronic equipment, instruments, and components (0.9%) TE Connectivity, Ltd. (Switzerland) 85,000 2,898,500 Energy equipment and services (4.5%) Cameron International Corp. † S 60,200 3,202,640 National Oilwell Varco, Inc. S 40,600 3,003,588 Oil States International, Inc. † S 31,500 2,510,235 Schlumberger, Ltd. 74,400 5,592,648 Technip SA (France) 11,273 1,058,982 Food products (1.3%) Mead Johnson Nutrition Co. Class A 39,100 2,896,919 Sara Lee Corp. 82,900 1,587,535 Health-care equipment and supplies (3.6%) Baxter International, Inc. 85,000 4,715,800 Covidien PLC (Ireland) 91,000 4,686,500 St. Jude Medical, Inc. 26,600 1,109,486 Stryker Corp. 31,000 1,718,330 Health-care providers and services (3.1%) Aetna, Inc. 89,400 3,906,780 CIGNA Corp. 51,815 2,322,866 Express Scripts, Inc. † S 69,800 3,570,968 Quest Diagnostics, Inc. 11,274 654,794 Hotels, restaurants, and leisure (3.2%) Carnival Corp. 50,800 1,534,160 Las Vegas Sands Corp. † 34,800 1,709,028 McDonald’s Corp. 24,100 2,387,105 Starbucks Corp. 94,000 4,505,420 Wyndham Worldwide Corp. 15,400 612,304 18 COMMON STOCKS (96.9%)* cont. Shares Value Household durables (0.2%) NVR, Inc. † 710 $492,208 SodaStream International, Ltd. (Israel) † S 8,700 332,253 Household products (1.1%) Colgate-Palmolive Co. 19,400 1,759,968 Procter & Gamble Co. (The) 32,300 2,036,192 Independent power producers and energy traders (0.7%) AES Corp. (The) † 188,000 2,398,880 Industrial conglomerates (1.5%) General Electric Co. 41,500 776,465 Tyco International, Ltd. 86,200 4,391,890 Insurance (0.7%) Aflac, Inc. 22,398 1,080,256 Hartford Financial Services Group, Inc. (The) 76,900 1,347,288 Internet and catalog retail (2.8%) Amazon.com, Inc. † S 27,700 5,385,988 Priceline.com, Inc. † S 7,850 4,156,418 Internet software and services (3.8%) Baidu, Inc. ADR (China) † 23,900 3,047,728 eBay, Inc. † 87,000 2,749,200 Google, Inc. Class A † 12,486 7,243,253 IT Services (1.6%) Accenture PLC Class A S 33,400 1,915,156 Visa, Inc. Class A 19,600 1,972,544 Western Union Co. (The) S 78,400 1,497,440 Leisure equipment and products (0.4%) Hasbro, Inc. S 40,200 1,403,382 Life sciences tools and services (2.1%) Agilent Technologies, Inc. † 48,500 2,059,795 Bruker Corp. † S 64,200 911,640 Thermo Fisher Scientific, Inc. † 76,100 4,025,690 Machinery (3.7%) Cummins, Inc. S 17,100 1,778,400 Eaton Corp. 74,300 3,642,929 Parker Hannifin Corp. S 32,100 2,589,828 Stanley Black & Decker, Inc. S 22,200 1,557,996 Timken Co. 64,000 3,125,120 Media (3.1%) Comcast Corp. Class A 40,100 1,066,259 Interpublic Group of Companies, Inc. (The) 312,600 3,229,158 Time Warner, Inc. S 68,600 2,542,316 Walt Disney Co. (The) 95,600 3,718,840 19 COMMON STOCKS (96.9%)* cont. Shares Value Metals and mining (1.2%) Rio Tinto PLC (United Kingdom) 41,680 $2,516,319 Teck Resources Limited Class B (Canada) 34,463 1,458,474 Multiline retail (0.8%) Dollar General Corp. † 39,937 1,701,716 Target Corp. 19,900 1,011,119 Oil, gas, and consumable fuels (4.7%) Alpha Natural Resources, Inc. † 41,300 830,956 Anadarko Petroleum Corp. 29,300 2,365,096 BG Group PLC (United Kingdom) 74,603 1,677,526 Hess Corp. 41,100 2,313,930 Kosmos Energy, Ltd. † 54,639 686,266 Linn Energy, LLC (Units) 41,440 1,545,712 Noble Energy, Inc. S 35,900 3,614,053 Occidental Petroleum Corp. 29,700 2,963,169 Personal products (0.2%) Estee Lauder Cos., Inc. (The) Class A 11,600 671,988 Pharmaceuticals (1.1%) Merck & Co., Inc. 50,300 1,924,478 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 36,900 1,665,297 Real estate investment trusts (REITs) (1.0%) American Tower REIT, Inc. Class A S 35,100 2,229,201 Prologis, Inc. 32,909 1,043,544 Real estate management and development (0.9%) BR Malls Participacoes SA (Brazil) 69,889 762,811 CBRE Group, Inc. † 124,100 2,395,130 Road and rail (1.3%) Hertz Global Holdings, Inc. † 130,400 1,773,440 Kansas City Southern † 16,780 1,151,779 Swift Transportation Co. † 132,097 1,523,078 Semiconductors and semiconductor equipment (3.1%) Advanced Micro Devices, Inc. † S 299,629 2,010,511 Avago Technologies, Ltd. (Singapore) 25,200 855,288 Broadcom Corp. Class A † 39,500 1,356,430 Intel Corp. 33,100 874,502 Novellus Systems, Inc. † 42,573 2,007,317 Texas Instruments, Inc. S 90,400 2,927,152 Xilinx, Inc. 14,200 509,070 Software (4.7%) Adobe Systems, Inc. † 53,600 1,658,920 Microsoft Corp. 120,367 3,554,438 Oracle Corp. 275,900 7,780,380 Salesforce.com, Inc. † S 18,800 2,195,840 Synchronoss Technologies, Inc. † S 24,200 808,764 20 COMMON STOCKS (96.9%)* cont. Shares Value Specialty retail (1.9%) Bed Bath & Beyond, Inc. † S 32,500 $1,972,750 TJX Cos., Inc. (The) 44,200 3,011,788 Williams-Sonoma, Inc. 41,500 1,488,190 Textiles, apparel, and luxury goods (0.6%) Crocs, Inc. † S 30,200 574,404 Iconix Brand Group, Inc. † S 34,822 641,073 PVH Corp. 11,648 899,108 Tobacco (1.5%) Philip Morris International, Inc. 69,200 5,174,084 Wireless telecommunication services (0.2%) NII Holdings, Inc. † 31,142 626,266 Total common stocks (cost $282,516,874) WARRANTS (—%)* † Expiration Strike date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $56,556 Total warrants (cost $165,569) SHORT-TERM INVESTMENTS (20.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% d 59,160,205 $59,160,205 Putnam Money Market Liquidity Fund 0.08% e 10,222,517 10,222,517 U.S. Treasury Bills with an effective yield of 0.111%, July 26, 2012 # $97,000 96,962 U.S. Treasury Bills with an effective yield of 0.077%, August 23, 2012 # 55,000 54,974 U.S. Treasury Bills with an effective yield of 0.074%, June 28, 2012 # 189,000 188,945 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.106%, January 10, 2013 # 107,000 106,885 Total short-term investments (cost $69,830,479) TOTAL INVESTMENTS Total investments (cost $352,512,922) 21 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through January 31, 2012 (the reporting period). * Percentages indicated are based on net assets of $340,183,731. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,191,265 to cover certain derivatives contracts. FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $2,477,193) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 2/15/12 $2,486,662 $2,477,193 $(9,469) Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 121 $5,963,485 Mar-12 $86,996 Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $53,115) (Unaudited) Contract Expiration date/ amount strike price Value SanDisk Corp. (Call) 75,879 Feb-12/$55.00 $3,855 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International baskets 13,817 9/26/12 (1 month USD- A basket $(1,080) LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks Total 22 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $49,430,743 $— $— Consumer staples 23,023,951 — — Energy 28,628,293 2,736,508 — Financials 18,360,083 — — Health care 37,482,770 — — Industrials 41,455,341 — — Information technology 105,624,030 — — Materials 16,575,372 2,516,319 — Telecommunication services 1,493,892 — — Utilities 2,398,880 — — Total common stocks — Warrants 56,556 — — Short-term investments 10,222,517 59,607,971 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(9,469) $— Futures contracts 86,996 — — Written options — (3,855) — Total return swap contracts — (1,080) — Totals by level $— The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 1/31/12 (Unaudited) ASSETS Investment in securities, at value, including $57,775,482 of securities on loan (Note 1): Unaffiliated issuers (identified cost $283,130,200) $330,230,504 Affiliated issuers (identified cost $69,382,722) (Notes 1 and 6) 69,382,722 Cash 56,521 Dividends, interest and other receivables 243,069 Receivable for shares of the fund sold 138,227 Receivable for investments sold 2,918,443 Receivable for variation margin (Note 1) 6,088 Total assets LIABILITIES Payable for investments purchased 2,600,242 Payable for shares of the fund repurchased 386,500 Payable for compensation of Manager (Note 2) 142,235 Payable for investor servicing fees (Note 2) 91,839 Payable for custodian fees (Note 2) 7,695 Payable for Trustee compensation and expenses (Note 2) 191,184 Payable for administrative services (Note 2) 638 Payable for distribution fees (Note 2) 91,641 Unrealized depreciation on forward currency contracts (Note 1) 9,469 Written options outstanding, at value (premiums received $53,115) (Notes 1 and 3) 3,855 Unrealized depreciation on swap contracts (Note 1) 1,080 Collateral on securities loaned, at value (Note 1) 59,160,205 Other accrued expenses 105,260 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $330,717,332 Undistributed net investment income (Note 1) 497,336 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (38,256,324) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 47,225,387 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($284,233,224 divided by 16,600,132 shares) $17.12 Offering price per class A share (100/94.25 of $17.12)* $18.16 Net asset value and offering price per class B share ($21,245,505 divided by 1,366,430 shares)** $15.55 Net asset value and offering price per class C share ($13,421,478 divided by 851,836 shares)** $15.76 Net asset value and redemption price per class M share ($5,040,341 divided by 313,702 shares) $16.07 Offering price per class M share (100/96.50 of $16.07)* $16.65 Net asset value, offering price and redemption price per class R share ($1,680,666 divided by 100,168 shares) $16.78 Net asset value, offering price and redemption price per class Y share ($14,562,517 divided by 825,713 shares) $17.64 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 25 Statement of operations Six months ended 1/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $58,405) $2,388,478 Interest (including interest income of $1,148 from investments in affiliated issuers) (Note 6) 4,606 Securities lending (Note 1) 47,311 Total investment income EXPENSES Compensation of Manager (Note 2) 772,916 Investor servicing fees (Note 2) 563,991 Custodian fees (Note 2) 6,222 Trustee compensation and expenses (Note 2) 12,778 Administrative services (Note 2) 4,610 Distribution fees — Class A (Note 2) 335,931 Distribution fees — Class B (Note 2) 105,541 Distribution fees — Class C (Note 2) 62,167 Distribution fees — Class M (Note 2) 17,949 Distribution fees — Class R (Note 2) 3,228 Other 118,278 Total expenses Expense reduction (Note 2) (8,791) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,922,149 Net realized loss on swap contracts (Note 1) (41,025) Net realized gain on futures contracts (Note 1) 97,495 Net realized gain on foreign currency transactions (Note 1) 214,652 Net realized gain on written options (Notes 1 and 3) 42,794 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (771) Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the period (4,857,348) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/12* Year ended 7/31/11 Operations: Net investment income (loss) $445,575 $(505,356) Net realized gain on investments and foreign currency transactions 2,236,065 35,663,562 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (4,858,119) 38,221,356 Net increase (decrease) in net assets resulting from operations Increase in capital from settlement payments (Note 8) — 380,409 Redemption fees (Note 1) 3,130 1,793 Decrease from capital share transactions (Note 4) (9,691,914) (35,083,161) Total increase (decrease) in net assets NET ASSETS Beginning of period 352,048,994 313,370,391 End of period (including undistributed net investment income of $497,336 and $51,761, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A January 31, 2012 ** .03 (.09) — (.35) * .59 * .18 * 23 * July 31, 2011 (.01) 3.35 e — .02 f 24.31 e 1.22 (.05) 68 July 31, 2010 (.02) 1.66 g (.06) — b — — 13.39 g 1.32 h (.17) h 96 July 31, 2009 .05 (1.35) i — b,j (9.60) i 1.27 h .49 h 160 July 31, 2008 (.01) (1.29) — 1.29 h (.04) h 69 July 31, 2007 (.04) 1.89 — 1.32 h (.30) h 65 Class B January 31, 2012 ** (.03) (.08) — (.70) * .97 * (.20) * 23 * July 31, 2011 (.12) 3.07 e — .02 f 23.40 e 1.97 (.80) 68 July 31, 2010 (.11) 1.52 g — 12.50 g 2.07 h (.91) h 96 July 31, 2009 (.02) (1.27) i — b,j (10.26) i 2.02 h (.20) h 160 July 31, 2008 (.11) (1.21) — 2.04 h (.81) h 69 July 31, 2007 (.14) 1.79 — 2.07 h (1.03) h 65 Class C January 31, 2012 ** (.03) (.08) — (.69) * .97 * (.20) * 23 * July 31, 2011 (.12) 3.11 e — .02 f 23.41 e 1.97 (.80) 68 July 31, 2010 (.12) 1.55 g — 12.51 g 2.07 h (.92) h 96 July 31, 2009 (.02) (1.29) i — b,j (10.28) i 2.02 h (.25) h 160 July 31, 2008 (.11) (1.22) — 2.04 h (.79) h 69 July 31, 2007 (.14) 1.81 — 2.07 h (1.04) h 65 Class M January 31, 2012 ** (.01) (.09) — (.62) * .84 * (.07) * 23 * July 31, 2011 (.09) 3.17 e — .02 f 23.72 e 1.72 (.55) 68 July 31, 2010 (.09) 1.58 g — b — b — b — — 12.88 g 1.82 h (.67) h 96 July 31, 2009 — b (1.30) i — b,j (10.09) i 1.77 h — h,k 160 July 31, 2008 (.08) (1.23) — 1.79 h (.54) h 69 July 31, 2007 (.11) 1.82 — 1.82 h (.79) h 65 Class R January 31, 2012 ** .01 (.09) — (.47) * .72 * .04 * 23 * July 31, 2011 (.05) 3.30 e — .02 f 24.06 e 1.47 (.31) 68 July 31, 2010 (.06) 1.64 g (.04) — b — — 13.08 g 1.57 h (.43) h 96 July 31, 2009 .02 (1.33) i — b,j (9.81) i 1.52 h .22 h 160 July 31, 2008 (.04) (1.28) — 1.54 h (.30) h 69 July 31, 2007 (.08) 1.88 — 1.57 h (.57) h 65 Class Y January 31, 2012 ** .05 (.09) — (.23) * .46 * .30 * 23 * July 31, 2011 .03 3.45 e — .02 f 24.68 e .97 .19 68 July 31, 2010 .01 1.71 g (.09) — b — — 13.69 g 1.07 h .08 h 96 July 31, 2009 .08 (1.38) i — b,j (9.39) i 1.02 h .73 h 160 July 31, 2008 .03 (1.32) — 1.04 h .21 h 69 July 31, 2007 (.01) 1.93 — 1.07 h (.05) h 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 29 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on January 19, 2011: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 28, 2009: Per share Class A $0.09 Class B 0.09 Class C 0.09 Class M 0.09 Class R 0.09 Class Y 0.10 This payment resulted in an increase to total returns of 0.74% for the year ended July 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.05% July 31, 2009 0.25 July 31, 2008 0.16 July 31, 2007 0.21 The accompanying notes are an integral part of these financial statements. 30 Financial highlights (Continued) i Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 29, 2008: Per share Class A $0.44 Class B 0.41 Class C 0.41 Class M 0.42 Class R 0.43 Class Y 0.45 This payment resulted in an increase to total returns of 3.25% for the year ended July 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding on June 23, 2009. k Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 31 Notes to financial statements 1/31/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Growth Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in the industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through January 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and 32 divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 33 Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 60 on futures contracts for the reporting period. Options contracts The fund uses options contracts to enhance the returns on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 50,000 on purchased options contracts for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation 34 of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $311,389 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $14,404 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $57,775,482 and the fund received cash collateral of $59,160,205. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 35 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $40,356,576 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $29,538,095 $— $29,538,095 July 31, 2017 10,818,481 — 10,818,481 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $352,596,310, resulting in gross unrealized appreciation and depreciation of $62,225,261 and $15,208,345, respectively, or net unrealized appreciation of $47,016,916. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. 36 In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.28% of the fund’s average net assets before a decrease of $134,562 (0.04% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $471 under the expense offset arrangements and by $8,320 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $244, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 37 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $16,665 and $229 from the sale of classA and classM shares, respectively, and received $11,204 and $89 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $73,921,411 and $91,197,766, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period 89,133 $41,893 Options opened 78,270 59,092 Options exercised — — Options expired — — Options closed (91,524) (47,870) Written options outstanding at the end of the reporting period 75,879 $53,115 38 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 752,489 $11,792,713 1,488,558 $23,848,191 Shares issued in connection with reinvestment of distributions — 752,489 11,792,713 1,488,558 23,848,191 Shares repurchased (1,335,856) (21,046,985) (3,205,857) (51,750,487) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 62,377 $897,373 132,655 $1,987,038 Shares issued in connection with reinvestment of distributions — 62,377 897,373 132,655 1,987,038 Shares repurchased (271,847) (3,921,821) (840,365) (12,483,566) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 59,953 $875,211 74,208 $1,148,051 Shares issued in connection with reinvestment of distributions — 59,953 875,211 74,208 1,148,051 Shares repurchased (76,347) (1,104,107) (163,972) (2,488,386) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 9,244 $137,906 29,391 $474,269 Shares issued in connection with reinvestment of distributions — 9,244 137,906 29,391 474,269 Shares repurchased (21,590) (320,734) (44,701) (687,145) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 68,832 $1,049,492 24,332 $402,204 Shares issued in connection with reinvestment of distributions — 68,832 1,049,492 24,332 402,204 Shares repurchased (6,029) (94,953) (4,707) (76,503) Net increase 39 Six months ended 1/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 183,575 $2,996,444 366,964 $6,258,694 Shares issued in connection with reinvestment of distributions — 183,575 2,996,444 366,964 6,258,694 Shares repurchased (58,983) (952,453) (100,468) (1,715,521) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $9,469 Investments, Receivables, Net assets — Unrealized appreciation/ Equity contracts (depreciation) 143,552* Payables 4,935 Total $143,552 * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $218,744 $— $218,744 Equity contracts (128,043) 97,495 — (41,025) $(71,573) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Foreign exchange contracts $— $— $— $(239) $— $(239) Equity contracts 223,594 (58,195) 86,996 — 39,891 $292,286 Total † For the reporting period, the transaction volume for warrants was minimal. 40 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,148 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $23,221,049 and $13,523,031, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $373,726 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $6,683 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Trustees Vice President, Assistant Jameson A. Baxter, Chair Treasurer and Principal Susan G. Malloy Ravi Akhoury Accounting Officer Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer This report is for the information of shareholders of Putnam Growth Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 30, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 30, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — January 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Semiannual report 1 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Markets in early 2012 have signaled a more consistently positive direction, supported by strengthening fundamentals. In the United States, where corporate earnings have been strong for more than a year, the employment picture has also brightened in recent months. The Federal Reserve has pledged to leave rates at historic lows at least through the end of 2014, and the beleaguered U.S. housing market has finally shown signs of recovery. The European debt situation and likely recession in that region continue to weigh heavily on markets, of course, alongside high unemployment here at home. However, we are encouraged by the change in investor sentiment. We believe there are numerous investment opportunities resulting from the many market dislocations in recent years. Putnam’s rigorous bottom-up, fundamental investment approach is well suited to this environment, and the Putnam team is committed to uncovering returns for our shareholders, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Building a portfolio of best ideas Research is at the heart of investing. Whether it is undertaken by Wall Street firms or by Putnam’s in-house analysts, research is used by investment managers to assess whether a company’s stock is undervalued, overvalued, or on target at its current price. One approach to determining a company’s worth is to measure its tangible assets, such as physical plants or inventory. Other measures of worth are less quantifiable and may involve the evaluation of the company’s long-term competitive advantage, the expertise of its management team, or the success of its research and development efforts. Analysts consider these factors along with financial yardsticks such as the price-to-earnings ratio and earnings growth. By digging deep into the information available, analysts work to develop a set of expectations about the financial and competitive health of a specific company versus other firms in the industry — both in the United States and within the broader global marketplace. Of course, there is no foolproof way to uncover all information about a company, and surprises can always occur. Putnam’s equity analysts gather information from on-site interviews with company management and through meetings with sources who are able to provide additional information about the company’s true worth and likely future direction. By including Putnam Research Fund as part of a diversified portfolio, you are investing in what we like to call a “best ideas” fund: It represents the select stock picks of Putnam’s large-cap equity research analysts, incorporated into a single portfolio that can include both growth- and value-style stocks. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Putnam’s research analysts specialize in sectors and industries Consumer staples Broadcasting, lodging/tourism, department stores, retail, electronics, food, household goods, homebuilding, restaurants Energy Integrated oil and gas, drilling, exploration, equipment, services Financials Banking, brokerage, consumer finance, insurance, real estate investment trusts, mortgage finance Health care Biotechnology, equipment, pharmaceuticals, services Industrials Aerospace and defense, construction and farm machinery, electrical components, office services Technology Computer hardware/software, semiconductors, services Materials Gold, metals, paper products/packaging, specialty chemicals, steel Telecommunications Alternative carriers, wireless services Utilities Electric utilities, gas utilities, independent power producers Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager The past six-month period alternated between difficult conditions and a more positive environment for equity markets. In this uncertain context, how did the fund perform? A series of macroeconomic events shook confidence and led to a dramatic rise in risk aversion and volatility in the second half of 2011, causing a wide spectrum of equities to lose ground against other asset types. Investors lost confidence in risk assets globally, but then began to warm up to equities in the first month of 2012 on the strength of more positive data. As a result, Putnam Research Fund delivered a positive return but underperformed its benchmark for the overall period. Which sectors outperformed during the period, and how did investor sentiment change as the economic recovery progressed? Defensive stocks, including telecommunications, health care, and utilities, proved better able to withstand macro pressures through most of the period. In light of the deteriorating fiscal outlook in Europe that appeared likely to result in negative implications for global growth, stock investors generally gravitated toward more defensive areas in the latter half of 2011. With the turn of the new year, however, investors began to rediscover fundamental reasons for liking risk assets, including domestic and international equities. Some This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 positive signs of a possible debt accord in Europe, a balance of moderately positive U.S. economic data, and a public statement by the U.S. Federal Reserve that it would hold short-term interest rates steady until 2014 helped alleviate a measure of uncertainty, which provided a tailwind for stocks through the first month of 2012. If economic growth proves to be low and investor risk aversion increases, is it possible to find good investment opportunities in non-defensive sectors? Absolutely. The fund is sector neutral, which means we seek to invest in the best relative value stocks across the full range of sectors that make up the benchmark. Even in the context of broad market uncertainty, we believe our research-based, best-ideas approach can uncover the most attractive opportunities available to investors. No matter the sector or where we are in the economic cycle, we believe some companies will harbor upside earnings surprises, the potential to make market share gains, and competitive business advantages, all of which we strive to identify and exploit in the diversified portfolio we construct. Which strategies and holdings contributed the most to performance? Our decision to avoid the stock of Halliburton was the top-contributing strategy to performance during the six-month period. We anticipated that the fortunes of this oilfield services company would suffer, at least in the near term, from the firm’s involvement in the April 2010 Gulf spill, one of the worst oil-related accidents in American history. Pending ongoing investigation and litigation, Halliburton may be judged liable for millions of dollars in cleanup costs related to the disaster, and the company’s stock declined through much of the period as the degree of Halliburton’s responsibility became a key subject of investor concern. In addition, the company saw weakness in North America as margins were compressed in the fourth Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary overtime. 6 quarter of 2011 due to infrastructure bottlenecks and costs from relocating crews from gas to oil basins. Our greater-than-benchmark position in Marathon Oil also contributed positively to performance during the year. From January through August 2011, the company completed a division of its upstream and downstream oil production business — transitioning from an integrated oil company to a company focused on exploration and production. This breakup was well received by investors and will decrease the company’s cash tax rate. Though the stock declined along with many other equities in the early fall, it rebounded on its fundamental strength and perceived low valuation. With production up by 10% over the previous quarter and in light of a 2% boost to production growth proceeding from the acquisition of oil-drilling acreage in the Texas-based Eagle Ford Shale formation, Marathon Oil has enhanced its attractiveness to investors, in our view. Similarly, our benchmark-relative overweight to the stock of Cisco Systems also contributed positively to returns. The networking and communications giant’s gross margins improved in recent months due to a reduction in depreciation costs, which contributed to slightly higher earnings, and the company benefited from its perceived cheapness and ability to provide what we consider to be an attractive dividend. We continue to believe in the long-term prospects of this technology bellwether, particularly as it remains focused on taking market share in the high-end routing market. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 Which strategies and holdings held performance back? The largest detractor from returns was the stock of First Solar , a low-cost manufacturer of utility-scale solar facilities. The stock sold off aggressively during the period, as the market realized that government subsidies would be increasingly hard to secure throughout the developed markets. Although we remain cautiously optimistic on the company’s long-term potential, we reduced the fund’s exposure to the stock in light of our lower expectations for the company’s near-term growth. Another detractor was Newfield Exploration, a Texas-based oil and natural gas exploration and production company. The stock suffered when the company missed analysts’ targets for profit and earnings in the third quarter. In addition, Newfield lowered its oil production estimate for the year overall, which dampened expectations for the stock. We sold the stock from the portfolio by period-end. Hewlett-Packard [HP] also detracted from returns. When we added the stock to the portfolio, it offered an attractive price relative to our assessment of the company’s long-term growth potential. However, a series of issues — including disappointing earnings, management changes, and an expensive acquisition of a software developer — have led the market to lose confidence in HP’s ability to execute on its strategy. How did the fund use derivatives during the period? Derivatives generally represent a small amount of the fund’s assets and are primarily used to help improve a risk-reward relationship versus owning the underlying security. Derivatives also help manage overall risk in the portfolio. For example, we use currency forwards to hedge currency exposure. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 What is your outlook for 2012? As 2012 progresses, we expect to continue to deal with broad uncertainty and elevated volatility. However, we believe there are promising signs in the U.S. economy that may point the way toward a general improvement in stock market performance. The U.S. housing market appears set to recover off a prolonged bottom, which in our view carries positive implications for employment as well as consumer spending. By and large, corporations have been showing strong profit growth and have healthy balance sheets. If the U.S. economy gathers additional momentum from improving conditions in housing and rising employment, profit growth could continue to surprise to the upside. Combined with attractive valuations, upward revisions to earnings expectations would be bullish for the stock market, in my view. In this context, we believe our bottom-up, research-based approach to investing can help us to find winning stocks and serve investors well. Thank you, Aaron, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Kelsey Chen, Ph.D., Steven W. Curbow, George Gianarikas, Ferat Ongoren, and Walter D. Scully. IN THE NEWS The U.S. unemployment rate fell to 8.3% in January, with the nation’s employers adding 243,000 jobs, according to the Labor Department . This was the fastest pace of job growth since April 2011 and was the fifth straight month of unemployment rate declines. The nation’s jobless rate is still above the 5.2%-to-6% range that Federal Reserve (Fed) officials say is consistent with maximum employment. According to the Labor Department, 12.8 million Americans remain unemployed. In testimony before the Senate Budget Committee in early February, Fed Chairman Ben S. Bernanke said that the U.S. job market is far from “operating normally.” The Fed chairman reiterated that the Fed’s benchmark interest rate will remain near zero at least through late 2014, and again called on U.S. lawmakers to reduce the federal deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.63% 6.24% 5.79% 5.79% 5.83% 5.83% 6.09% 5.87% 6.37% 6.83% 10 years 25.97 18.72 16.85 16.85 16.87 16.87 19.85 15.65 22.96 29.27 Annual average 2.34 1.73 1.57 1.57 1.57 1.57 1.83 1.46 2.09 2.60 5 years –1.97 –7.59 –5.65 –7.54 –5.58 –5.58 –4.38 –7.75 –3.21 –0.70 Annual average –0.40 –1.57 –1.16 –1.56 –1.14 –1.14 –0.89 –1.60 –0.65 –0.14 3 years 73.89 63.86 69.98 66.98 70.12 70.12 71.37 65.38 72.68 75.20 Annual average 20.25 17.89 19.34 18.64 19.38 19.38 19.67 18.26 19.97 20.55 1 year 1.50 –4.32 0.76 –4.24 0.78 –0.22 1.01 –2.52 1.30 1.82 6 months 1.17 –4.67 0.76 –4.24 0.78 –0.22 0.88 –2.64 1.04 1.30 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 1/31/12 Lipper Large-Cap Core Funds S&P 500 Index category average* Annual average (life of fund) 7.03% 6.47% 10 years 41.39 37.03 Annual average 3.52 3.10 5 years 1.64 –0.53 Annual average 0.33 –0.18 3 years 69.54 62.92 Annual average 19.24 17.60 1 year 4.22 2.06 6 months 2.71 1.24 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/12, there were 1,081, 1,048, 940, 820, 497, and 179 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — 1 1 1 1 Income $0.135 — $0.023 $0.058 $0.105 $0.174 Capital gains — Total — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $15.51 $16.46 $14.54 $14.60 $14.94 $15.48 $15.44 $15.62 1/31/12 15.55 16.50 14.65 14.69 15.01 15.55 15.49 15.64 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.33% 5.94% 5.50% 5.50% 5.53% 5.53% 5.80% 5.57% 6.07% 6.53% 10 years 16.49 9.80 8.00 8.00 8.06 8.06 10.80 6.94 13.76 19.42 Annual average 1.54 0.94 0.77 0.77 0.78 0.78 1.03 0.67 1.30 1.79 5 years –4.80 –10.26 –8.40 –10.23 –8.33 –8.33 –7.16 –10.39 –5.95 –3.56 Annual average –0.98 –2.14 –1.74 –2.14 –1.72 –1.72 –1.47 –2.17 –1.22 –0.72 3 years 53.85 45.00 50.30 47.29 50.33 50.33 51.44 46.21 52.67 55.01 Annual average 15.44 13.19 14.55 13.78 14.56 14.56 14.84 13.50 15.15 15.73 1 year –1.49 –7.13 –2.25 –7.13 –2.22 –3.19 –2.00 –5.43 –1.69 –1.23 6 months –5.79 –11.22 –6.20 –10.89 –6.15 –7.09 –6.05 –9.32 –5.87 –5.63 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Annualized expense ratio for the six-month period ended 1/31/12 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2011, to January 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.47 $10.24 $10.25 $8.99 $7.73 $5.21 Ending value (after expenses) $1,011.70 $1,007.60 $1,007.80 $1,008.80 $1,010.40 $1,013.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2012, use the following calculation method. To find the value of your investment on August 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.50 $10.28 $10.28 $9.02 $7.76 $5.23 Ending value (after expenses) $1,018.70 $1,014.93 $1,014.93 $1,016.19 $1,017.44 $1,019.96 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2012, Putnam employees had approximately $325,000,000 and the Trustees had approximately $75,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 1/31/12 (Unaudited) COMMON STOCKS (98.5%)* Shares Value Aerospace and defense (4.5%) Embraer SA ADR (Brazil) 117,969 $3,234,710 Honeywell International, Inc. S 49,238 2,857,774 L-3 Communications Holdings, Inc. 4,588 324,555 Northrop Grumman Corp. S 9,267 537,949 Precision Castparts Corp. S 5,859 959,001 United Technologies Corp. 21,332 1,671,362 Air freight and logistics (0.8%) C.H. Robinson Worldwide, Inc. 541 37,242 FedEx Corp. 5,206 476,297 United Parcel Service, Inc. Class B 17,049 1,289,757 Airlines (0.1%) United Continental Holdings, Inc. † 4,823 111,411 US Airways Group, Inc. † S 18,958 160,006 Auto components (0.5%) American Axle & Manufacturing Holdings, Inc. † S 13,656 164,691 Johnson Controls, Inc. S 31,248 992,749 Automobiles (0.5%) Ford Motor Co. † 80,459 999,301 Beverages (1.2%) Beam, Inc. 6,673 349,065 Coca-Cola Enterprises, Inc. 83,307 2,231,795 Biotechnology (1.4%) Affymax, Inc. † 42,151 336,786 Amgen, Inc. 2,420 164,342 Celgene Corp. † S 21,525 1,564,868 Dendreon Corp. † S 17,571 238,614 Human Genome Sciences, Inc. † S 16,536 162,714 United Therapeutics Corp. † S 10,661 524,308 Building products (0.2%) Fortune Brands Home & Security, Inc. † 17,631 327,408 Capital markets (1.7%) Ameriprise Financial, Inc. 4,596 246,116 Bank of New York Mellon Corp. (The) 6,070 122,189 BlackRock, Inc. 1,263 229,866 Blackstone Group LP (The) 3,923 62,023 Charles Schwab Corp. (The) 27,046 315,086 E*Trade Financial Corp. † 4,726 38,706 Franklin Resources, Inc. 2,913 309,069 Goldman Sachs Group, Inc. (The) 4,425 493,255 Invesco, Ltd. 11,790 266,100 KKR & Co. LP 4,475 62,561 Legg Mason, Inc. 3,636 92,609 17 COMMON STOCKS (98.5%)* cont. Shares Value Capital markets cont. Morgan Stanley 11,151 $207,966 State Street Corp. 26,583 1,041,522 T. Rowe Price Group, Inc. 2,725 157,614 Chemicals (2.3%) Celanese Corp. Ser. A 6,505 316,859 CF Industries Holdings, Inc. 1,974 350,148 Dow Chemical Co. (The) S 27,261 913,516 E.I. du Pont de Nemours & Co. 18,582 945,638 LyondellBasell Industries NV Class A (Netherlands) 6,980 300,838 Monsanto Co. 12,558 1,030,384 Mosaic Co. (The) 3,440 192,537 Praxair, Inc. 6,544 694,973 W.R. Grace & Co. † 2,605 139,472 Commercial banks (2.7%) BB&T Corp. 5,164 140,409 Comerica, Inc. 1,816 50,249 Fifth Third Bancorp 30,082 391,367 First Horizon National Corp. S 3,441 30,040 Huntington Bancshares, Inc. 16,036 91,566 KeyCorp 31,508 244,817 M&T Bank Corp. 2,910 232,043 PNC Financial Services Group, Inc. 6,483 381,978 Popular, Inc. (Puerto Rico) † S 32,037 50,298 Regions Financial Corp. 20,607 107,569 SunTrust Banks, Inc. 8,373 172,233 U.S. Bancorp 4,430 125,015 Wells Fargo & Co. 125,214 3,657,501 Zions Bancorp. 3,935 66,265 Commercial services and supplies (0.1%) Iron Mountain, Inc. 919 28,324 Republic Services, Inc. 8,613 252,189 Communications equipment (2.3%) Cisco Systems, Inc. 127,000 2,493,010 Juniper Networks, Inc. † 23,500 491,855 Qualcomm, Inc. 34,600 2,035,172 Computers and peripherals (5.8%) Apple, Inc. † 18,100 8,262,288 Hewlett-Packard Co. 88,827 2,485,379 SanDisk Corp. † 37,344 1,713,343 Construction and engineering (0.2%) Fluor Corp. 7,136 401,329 KBR, Inc. 4,146 133,252 18 COMMON STOCKS (98.5%)* cont. Shares Value Consumer finance (0.7%) American Express Co. 17,242 $864,514 Capital One Financial Corp. 7,843 358,817 Discover Financial Services 9,377 254,867 SLM Corp. 8,685 129,841 Containers and packaging (0.1%) Crown Holdings, Inc. † 6,927 249,857 Diversified consumer services (0.3%) Apollo Group, Inc. Class A † 11,451 600,147 Diversified financial services (3.2%) Bank of America Corp. S 101,457 723,388 Citigroup, Inc. 84,355 2,591,386 CME Group, Inc. 824 197,356 IntercontinentalExchange, Inc. † 497 56,897 JPMorgan Chase & Co. 73,601 2,745,317 Leucadia National Corp. 2,619 72,703 Moody’s Corp. 3,332 124,050 Nasdaq OMX Group, Inc. (The) † 5,318 131,780 NYSE Euronext 7,182 190,754 Diversified telecommunication services (2.8%) CenturyLink, Inc. 27,481 1,017,621 Verizon Communications, Inc. 132,691 4,997,143 Electric utilities (1.4%) Edison International S 24,614 1,010,159 Entergy Corp. 4,163 288,829 FirstEnergy Corp. 20,381 860,486 Great Plains Energy, Inc. S 27,961 576,556 NV Energy, Inc. 18,672 302,486 Electrical equipment (0.4%) Cooper Industries PLC 736 43,512 GrafTech International, Ltd. † 14,100 231,522 Hubbell, Inc. Class B 9,506 684,052 Electronic equipment, instruments, and components (0.6%) Corning, Inc. 11,839 152,368 TE Connectivity, Ltd. (Switzerland) 30,623 1,044,244 Energy equipment and services (2.5%) Baker Hughes, Inc. 31,515 1,548,332 Cameron International Corp. † S 31,377 1,669,256 Schlumberger, Ltd. 28,937 2,175,194 Food and staples retail (1.5%) Costco Wholesale Corp. 3,322 273,301 CVS Caremark Corp. 24,681 1,030,432 Walgreen Co. S 8,763 292,334 Wal-Mart Stores, Inc. 26,518 1,627,144 19 COMMON STOCKS (98.5%)* cont. Shares Value Food products (1.2%) Archer Daniels-Midland Co. 10,237 $293,085 Mead Johnson Nutrition Co. Class A 15,938 1,180,846 Post Holdings, Inc. 1,220 32,830 Sara Lee Corp. 49,409 946,182 Tyson Foods, Inc. Class A 1,116 20,802 Health-care equipment and supplies (2.0%) Baxter International, Inc. 15,229 844,905 Becton, Dickinson and Co. 1,740 136,433 Boston Scientific Corp. † 28,838 171,874 CareFusion Corp. † 7,432 177,996 Covidien PLC (Ireland) S 14,473 745,360 Edwards Lifesciences Corp. † 1,074 88,788 Intuitive Surgical, Inc. † 477 219,377 Medtronic, Inc. 6,746 260,193 St. Jude Medical, Inc. 16,174 674,618 Stryker Corp. S 12,849 712,220 Teleflex, Inc. S 1,285 78,629 Varian Medical Systems, Inc. † 3,656 240,821 Health-care providers and services (2.2%) Aetna, Inc. 32,142 1,404,605 AmerisourceBergen Corp. 6,331 246,719 CIGNA Corp. 17,539 786,273 Coventry Health Care, Inc. † S 6,045 181,773 Express Scripts, Inc. † S 13,600 695,776 McKesson Corp. 2,299 187,874 Medco Health Solutions, Inc. † 2,931 181,781 Quest Diagnostics, Inc. 4,479 260,140 WellPoint, Inc. 10,696 687,967 Hotels, restaurants, and leisure (1.5%) Carnival Corp. 23,840 719,968 Las Vegas Sands Corp. † 5,432 266,766 McDonald’s Corp. 10,938 1,083,409 Vail Resorts, Inc. S 5,190 226,336 Wyndham Worldwide Corp. 23,488 933,883 Household durables (1.2%) D.R. Horton, Inc. S 64,175 893,316 Newell Rubbermaid, Inc. 61,859 1,142,536 SodaStream International, Ltd. (Israel) † S 14,868 567,809 Household products (2.0%) Colgate-Palmolive Co. 8,557 776,291 Energizer Holdings, Inc. † 5,558 428,633 Procter & Gamble Co. (The) 49,122 3,096,651 20 COMMON STOCKS (98.5%)* cont. Shares Value Independent power producers and energy traders (0.9%) AES Corp. (The) † 86,025 $1,097,679 Calpine Corp. † 61,788 902,105 Industrial conglomerates (2.4%) General Electric Co. 195,375 3,655,466 Tyco International, Ltd. 29,173 1,486,364 Insurance (3.6%) ACE, Ltd. 6,970 485,112 Aflac, Inc. 20,711 998,892 Allstate Corp. (The) 15,770 454,965 AON Corp. 9,138 442,553 Assured Guaranty, Ltd. (Bermuda) S 40,731 631,738 Berkshire Hathaway, Inc. Class B † 20,396 1,598,435 Chubb Corp. (The) S 5,154 347,431 Hartford Financial Services Group, Inc. (The) 22,893 401,085 Marsh & McLennan Cos., Inc. S 13,990 441,944 MetLife, Inc. 22,919 809,728 Progressive Corp. (The) 12,926 262,139 Prudential Financial, Inc. 11,466 656,314 XL Group PLC 13,948 282,726 Internet and catalog retail (1.3%) Amazon.com, Inc. † 7,590 1,475,800 Priceline.com, Inc. † 2,316 1,226,276 Internet software and services (1.7%) Baidu, Inc. ADR (China) † 13,945 1,778,266 eBay, Inc. † 27,558 870,833 Google, Inc. Class A † 1,398 810,994 Yahoo!, Inc. † 11,366 175,832 IT Services (2.9%) Accenture PLC Class A S 10,944 627,529 Automatic Data Processing, Inc. 8,341 456,920 Cognizant Technology Solutions Corp. † 5,152 369,656 Computer Sciences Corp. S 2,652 68,501 Fidelity National Information Services, Inc. 4,149 118,495 Fiserv, Inc. † 2,405 151,250 IBM Corp. 12,421 2,392,285 MasterCard, Inc. Class A 1,819 646,782 Paychex, Inc. 5,504 173,376 Total Systems Services, Inc. 2,772 59,432 Visa, Inc. Class A 8,682 873,756 Western Union Co. (The) 10,565 201,792 Leisure equipment and products (0.5%) Hasbro, Inc. 33,445 1,167,565 21 COMMON STOCKS (98.5%)* cont. Shares Value Life sciences tools and services (0.6%) Agilent Technologies, Inc. † 10,595 $449,970 Life Technologies Corp. † 3,709 179,627 Thermo Fisher Scientific, Inc. † 11,695 618,666 Machinery (1.7%) Cummins, Inc. S 1,003 104,312 Deere & Co. 3,613 311,260 Dover Corp. 1,545 97,968 Eaton Corp. 20,075 984,277 Ingersoll-Rand PLC 5,463 190,877 Joy Global, Inc. 1,916 173,762 Pall Corp. 1,736 103,604 Parker Hannifin Corp. S 2,382 192,180 Stanley Black & Decker, Inc. S 10,643 746,926 Timken Co. 11,435 558,371 Xylem, Inc. 3,487 90,348 Media (3.4%) Comcast Corp. Class A 102,927 2,736,824 Interpublic Group of Companies, Inc. (The) 73,764 761,982 News Corp. Class A 46,503 875,651 Time Warner, Inc. S 34,815 1,290,244 Walt Disney Co. (The) S 44,474 1,730,039 Metals and mining (1.0%) Barrick Gold Corp. (Canada) 7,342 361,667 Cliffs Natural Resources, Inc. 6,129 442,820 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 19,993 923,877 Goldcorp, Inc. (Canada) 2,036 69,916 Kinross Gold Corp. (Canada) 14,855 167,713 Walter Energy, Inc. 3,079 212,851 Multiline retail (1.2%) Dollar General Corp. † 15,778 672,301 Nordstrom, Inc. 13,767 679,814 Target Corp. 25,203 1,280,564 Multi-utilities (1.0%) Ameren Corp. S 30,425 962,647 National Grid PLC ADR (United Kingdom) 12,615 629,362 PG&E Corp. 14,794 601,524 Office electronics (0.1%) Xerox Corp. 23,690 183,598 Oil, gas, and consumable fuels (9.0%) Apache Corp. 15,416 1,524,334 Chevron Corp. 20,934 2,157,877 CONSOL Energy, Inc. 5,716 204,290 Exxon Mobil Corp. 97,517 8,166,074 22 COMMON STOCKS (98.5%)* cont. Shares Value Oil, gas, and consumable fuels cont. Hess Corp. 29,192 $1,643,510 Marathon Oil Corp. S 72,689 2,281,708 Noble Energy, Inc. 15,770 1,587,566 Occidental Petroleum Corp. 4,268 425,818 Southwestern Energy Co. † 42,445 1,321,737 Paper and forest products (0.2%) International Paper Co. 10,408 324,105 Personal products (0.5%) Avon Products, Inc. S 53,398 948,882 Estee Lauder Cos., Inc. (The) Class A 2,420 140,191 Pharmaceuticals (5.6%) Abbott Laboratories 21,528 1,165,741 Auxilium Pharmaceuticals, Inc. † 16,371 325,292 Johnson & Johnson S 58,649 3,865,556 Merck & Co., Inc. 66,638 2,549,570 Pfizer, Inc. 177,419 3,796,767 Watson Pharmaceuticals, Inc. † 5,260 308,394 Professional services (0.1%) Dun & Bradstreet Corp. (The) S 832 68,898 Equifax, Inc. 2,065 80,473 Robert Half International, Inc. 2,442 67,619 Real estate investment trusts (REITs) (1.8%) American Capital Agency Corp. R S 980 28,734 American Tower REIT, Inc. Class A R 18,554 1,178,365 Digital Realty Trust, Inc. R 7,611 539,315 MFA Financial, Inc. R 20,735 152,195 Prologis, Inc. R 28,617 907,445 Simon Property Group, Inc. R 7,085 962,568 Road and rail (0.2%) Hertz Global Holdings, Inc. † 27,810 378,216 Semiconductors and semiconductor equipment (1.8%) Advanced Micro Devices, Inc. † 145,282 974,842 Broadcom Corp. Class A † 6,775 327,842 Cymer, Inc. † 7,995 398,071 First Solar, Inc. † S 11,000 465,080 Intel Corp. S 18,862 498,334 Texas Instruments, Inc. 28,652 927,752 Xilinx, Inc. 6,728 241,199 Software (3.8%) Adobe Systems, Inc. † 22,181 686,502 Citrix Systems, Inc. † 2,475 161,395 Electronic Arts, Inc. † 3,072 57,047 Microsoft Corp. 146,218 4,317,818 23 COMMON STOCKS (98.5%)* cont. Shares Value Software cont. Oracle Corp. 92,724 $2,614,817 Red Hat, Inc. † 1,880 87,176 Salesforce.com, Inc. † S 1,637 191,202 Specialty retail (2.0%) Bed Bath & Beyond, Inc. † 22,773 1,382,321 Best Buy Co., Inc. S 20,527 491,622 Dick’s Sporting Goods, Inc. S 698 28,765 Limited Brands, Inc. S 2,986 124,994 Lowe’s Cos., Inc. 37,323 1,001,376 Office Depot, Inc. † S 29,639 80,914 O’Reilly Automotive, Inc. † 2,578 210,133 Staples, Inc. 11,595 169,635 TJX Cos., Inc. (The) 12,705 865,719 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 8,723 611,046 Hanesbrands, Inc. † S 24,684 607,226 NIKE, Inc. Class B 3,229 335,784 Thrifts and mortgage finance (—%) Hudson City Bancorp, Inc. 5 34 34 Tobacco (2.5%) Altria Group, Inc. S 37,703 1,070,765 Lorillard, Inc. S 6,373 684,396 Philip Morris International, Inc. 49,407 3,694,161 Trading companies and distributors (0.1%) WESCO International, Inc. † S 3,362 211,403 Total common stocks (cost $209,340,843) SHORT-TERM INVESTMENTS (15.3%)* Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.086% to 0.088%, October 18, 2012 # $399,000 $398,733 U.S. Treasury bills with effective yields ranging from 0.056% to 0.063%, August 23, 2012 92,000 91,956 Putnam Cash Collateral Pool, LLC 0.17% d 28,881,900 28,881,900 Putnam Money Market Liquidity Fund 0.08% e 3,409,369 3,409,369 Total short-term investments (cost $32,781,984) TOTAL INVESTMENTS Total investments (cost $242,122,827) 24 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through January 31, 2012 (the reporting period). * Percentages indicated are based on net assets of $214,865,009. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $43,716 to cover certain derivatives contracts. FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $1,854,224) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Credit Suisse AG Euro Sell 2/15/12 $1,860,484 $1,854,224 $(6,260) Total FUTURES CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation S&P 500 Index (Long) 1 $327,050 Mar-12 $(3,279) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation Goldman Sachs International baskets 475 $— 4/9/12 (1 month USD- A basket $1,118 LIBOR-BBA plus (GSCBPBAT) 40 bps) of common stocks Total 25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $28,397,506 $— $— Consumer staples 19,117,786 — — Energy 24,705,696 — — Financials 29,409,420 — — Health care 25,235,337 — — Industrials 23,263,976 — — Information technology 40,586,033 — — Materials 7,637,171 — — Telecommunication services 6,014,764 — — Utilities 7,231,833 — — Total common stocks — — Short-term investments 3,409,369 29,372,589 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(6,260) $— Futures contracts (3,279) — — Total return swap contracts — 1,118 — Totals by level $— The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 1/31/12 (Unaudited) ASSETS Investment in securities, at value, including $28,133,640 of securities on loan (Note 1): Unaffiliated issuers (identified cost $209,831,558) $212,090,211 Affiliated issuers (identified cost $32,291,269) (Notes 1 and 6) 32,291,269 Dividends, interest and other receivables 226,519 Receivable for shares of the fund sold 38,654 Receivable for investments sold 1,968,705 Unrealized appreciation on swap contracts (Note 1) 1,118 Total assets LIABILITIES Payable for variation margin (Note 1) 175 Payable for investments purchased 2,269,023 Payable for shares of the fund repurchased 172,530 Payable for compensation of Manager (Note 2) 102,460 Payable for investor servicing fees (Note 2) 58,778 Payable for custodian fees (Note 2) 13,013 Payable for Trustee compensation and expenses (Note 2) 120,144 Payable for administrative services (Note 2) 416 Payable for distribution fees (Note 2) 60,199 Unrealized depreciation on forward currency contracts (Note 1) 6,260 Collateral on securities loaned, at value (Note 1) 28,881,900 Other accrued expenses 66,569 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $343,770,871 Distributions in excess of net investment income (Note 1) (653,349) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (130,502,748) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,250,235 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 27 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($182,047,931 divided by 11,704,181 shares) $15.55 Offering price per class A share (100/94.25 of $15.55)* $16.50 Net asset value and offering price per class B share ($12,026,451 divided by 820,857 shares)** $14.65 Net asset value and offering price per class C share ($10,850,422 divided by 738,805 shares)** $14.69 Net asset value and redemption price per class M share ($3,873,018 divided by 258,023 shares) $15.01 Offering price per class M share (100/96.50 of $15.01)* $15.55 Net asset value, offering price and redemption price per class R share ($155,356 divided by 10,030 shares) $15.49 Net asset value, offering price and redemption price per class Y share ($5,911,831 divided by 378,077 shares) $15.64 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Six months ended 1/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $8,420) $2,114,805 Interest (including interest income of $1,905 from investments in affiliated issuers) (Note 6) 2,535 Total investment income EXPENSES Compensation of Manager (Note 2) 576,069 Investor servicing fees (Note 2) 355,491 Custodian fees (Note 2) 12,693 Trustee compensation and expenses (Note 2) 8,128 Administrative services (Note 2) 2,916 Distribution fees — Class A (Note 2) 214,523 Distribution fees — Class B (Note 2) 60,803 Distribution fees — Class C (Note 2) 52,512 Distribution fees — Class M (Note 2) 14,048 Distribution fees — Class R (Note 2) 359 Other 86,833 Total expenses Expense reduction (Note 2) (507) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,086,953 Net realized loss on swap contracts (Note 1) (1,056) Net realized loss on futures contracts (Note 1) (634,693) Net realized gain on foreign currency transactions (Note 1) 163,093 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (6,301) Net unrealized depreciation of investments, futures contracts and swap contracts during the period (1,504,095) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 29 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/12* Year ended 7/31/11 Operations: Net investment income $733,472 $981,546 Net realized gain on investments and foreign currency transactions 2,614,297 31,583,638 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,510,396) 6,781,822 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,593,745) (1,039,218) Class B — — Class C (17,573) — Class M (15,382) (3,872) Class R (1,057) (480) Class Y (63,770) (33,260) Increase in capital from settlement payments (Note 8) 24,032 351,925 Redemption fees (Note 1) 210 383 Decrease from capital share transactions (Note 4) (4,440,713) (40,745,686) Total decrease in net assets NET ASSETS Beginning of period 219,135,634 221,258,836 End of period (including distributions in excess of net investment income of $653,349 and undistributed net investment income of $304,706, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 30 This page left blank intentionally. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees e reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A January 31, 2012 ** .06 .12 (.14) — — — e,h 1.17 * .64 * .41 * 58 * July 31, 2011 .08 2.41 (.08) — — .02 f 1.23 .53 99 July 31, 2010 .07 1.53 (.10) (.01) — — 1.26 d .53 d 106 July 31, 2009 .11 (2.41) g (.10) — — — (16.26) g 1.18 d 1.04 d 130 July 31, 2008 .08 (2.78) (.05) — — — 1.24 d .51 d 119 July 31, 2007 .06 2.20 (.02) — — — 1.25 d .40 d 79 Class B January 31, 2012 ** — e .11 — e,h .76 * 1.02 * .03 * 58 * July 31, 2011 (.03) 2.27 — .02 f 1.98 (.21) 99 July 31, 2010 (.02) 1.43 — e — e — e — — 2.01 d (.20) d 106 July 31, 2009 .03 (2.25) g — (16.96) g 1.93 d .31 d 130 July 31, 2008 (.04) (2.60) — 1.99 d (.24) d 119 July 31, 2007 (.05) 2.06 — 2.00 d (.35) d 79 Class C January 31, 2012 ** — e .11 (.02) — — — e,h .78 * 1.02 * .03 * 58 * July 31, 2011 (.03) 2.28 — .02 f 1.98 (.22) 99 July 31, 2010 (.03) 1.45 (.03) — e — — 2.01 d (.22) d 106 July 31, 2009 .03 (2.26) g — (16.93) g 1.93 d .29 d 130 July 31, 2008 (.04) (2.62) — 1.99 d (.24) d 119 July 31, 2007 (.05) 2.08 — 2.00 d (.35) d 79 Class M January 31, 2012 ** .02 .11 (.06) — — — e,h .88 * .89 * .16 * 58 * July 31, 2011 — e 2.34 (.01) — — .02 f 1.73 .03 99 July 31, 2010 — e 1.47 (.05) — e — — 1.76 d .03 d 106 July 31, 2009 .05 (2.30) g (.02) — — — (16.69) g 1.68 d .54 d 130 July 31, 2008 — e (2.67) — 1.74 d .01 d 119 July 31, 2007 (.02) 2.12 — 1.75 d (.10) d 79 Class R January 31, 2012 ** .04 .12 (.11) — — — e,h 1.04 * .77 * .28 * 58 * July 31, 2011 .04 2.42 (.06) — — .02 f 1.48 .28 99 July 31, 2010 .04 1.52 (.08) (.01) — — 1.51 d .28 d 106 July 31, 2009 .09 (2.40) g (.06) — — — (16.51) g 1.43 d .77 d 130 July 31, 2008 .04 (2.76) (.01) — — — 1.49 d .27 d 119 July 31, 2007 .02 2.19 — 1.50 d .12 d 79 Class Y January 31, 2012 ** .08 .11 (.17) — — — e,h 1.30 * .52 * .53 * 58 * July 31, 2011 .12 2.44 (.12) — — .02 f .98 .77 99 July 31, 2010 .10 1.54 (.13) (.01) — — 1.01 d .78 d 106 July 31, 2009 .14 (2.43) g (.15) — — — (16.04) g .93 d 1.30 d 130 July 31, 2008 .12 (2.80) (.10) — — — .99 d .76 d 119 July 31, 2007 .11 2.21 (.06) — — — 1.00 d .64 d 79 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.03% July 31, 2009 0.27 July 31, 2008 0.03 July 31, 2007 <0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to the following amounts per share outstanding on March 13, 2009: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 1/31/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represents State Street Bank and Trust Company, references to “the SEC” represents the Securities and Exchange Commission, and references to “Putnam Management” represents Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through January 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 35 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the 36 fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 5 on futures contracts for the reporting period. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 65,000 on purchased options contracts for the reporting period. The fund did not have any activity on written options contracts during the period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $1,600,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 37 Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,260 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $28,144,122. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $28,881,900. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial 38 statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $132,754,623 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $81,950,908 $— $81,950,908 July 31, 2017 50,803,715 — 50,803,715 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $242,410,849, resulting in gross unrealized appreciation and depreciation of $16,230,051 and $14,259,420, respectively, or net unrealized appreciation of $1,970,631. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 39 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $338 under the expense offset arrangements and by $169 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $159, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,791 and $158 from the sale of classA and classM shares, respectively, and received $5,126 and $99 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 40 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $117,329,771 and $115,944,860, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 647,411 $9,562,716 765,465 $11,492,968 Shares issued in connection with reinvestment of distributions 101,928 1,514,432 66,291 976,341 749,339 11,077,148 831,756 12,469,309 Shares repurchased (903,131) (13,109,880) (3,055,879) (44,770,512) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 40,511 $553,846 77,104 $1,082,576 Shares issued in connection with reinvestment of distributions — 40,511 553,846 77,104 1,082,576 Shares repurchased (187,946) (2,568,475) (617,397) (8,684,601) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 18,057 $246,405 53,467 $746,973 Shares issued in connection with reinvestment of distributions 1,165 16,355 — — 19,222 262,760 53,467 746,973 Shares repurchased (64,351) (889,798) (140,422) (1,969,887) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 8,526 $120,738 9,036 $132,024 Shares issued in connection with reinvestment of distributions 1,063 15,253 264 3,749 9,589 135,991 9,300 135,773 Shares repurchased (25,040) (350,759) (50,370) (726,050) Net decrease 41 Six months ended 1/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 1,651 $23,987 3,198 $47,531 Shares issued in connection with reinvestment of distributions 71 1,057 33 480 1,722 25,044 3,231 48,011 Shares repurchased (930) (14,242) (1,836) (25,485) Net increase Six months ended 1/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 46,035 $661,051 95,915 $1,511,041 Shares issued in connection with reinvestment of distributions 4,215 62,934 2,214 32,747 50,250 723,985 98,129 1,543,788 Shares repurchased (19,164) (286,333) (39,974) (595,581) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $6,260 Payables, Net assets — Unrealized appreciation/ Equity contracts Receivables 1,118 (depreciation) 3,279* Total $9,539 * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $162,939 $— $162,939 Equity contracts (169,118) (634,693) — (1,056) (804,867) Total 42 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $(6,260) $— $(6,260) Equity contracts 91,046 (77,679) — 2,314 15,681 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,905 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,945,951 and $17,254,319, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $342,957 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $8,968 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Barbara M. Baumann Robert R. Leveille Putnam Investment Charles B. Curtis Vice President and Management, LLC Robert J. Darretta Chief Compliance Officer One Post Office Square John A. Hill Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Elizabeth T. Kennan Vice President and Investment Sub-Manager Kenneth R. Leibler BSA Compliance Officer Putnam Investments Limited Robert E. Patterson 57–59 St James’s Street George Putnam, III Robert T. Burns London, England SW1A 1LD Robert L. Reynolds Vice President and W. Thomas Stephens Chief Legal Officer Investment Sub-Advisor The Putnam Advisory Officers James P. Pappas Company, LLC Robert L. Reynolds Vice President One Post Office Square President Boston, MA 02109 Judith Cohen Jonathan S. Horwitz Vice President, Clerk and Marketing Services Executive Vice President, Assistant Treasurer Putnam Retail Management Principal Executive One Post Office Square Officer, Treasurer and Michael Higgins Boston, MA 02109 Compliance Liaison Vice President, Senior Associate Treasurer and Assistant Clerk Custodian Steven D. Krichmar State Street Bank Vice President and Nancy E. Florek and Trust Company Principal Financial Officer Vice President, Assistant Clerk, Assistant Treasurer and Legal Counsel Janet C. Smith Proxy Manager Ropes & Gray LLP Vice President, Assistant Treasurer and Principal Susan G. Malloy Trustees Accounting Officer Vice President and Jameson A. Baxter, Chair Assistant Treasurer Ravi Akhoury This report is for the information of shareholders of Putnam Research Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 30, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 30, 2012
